Citation Nr: 0209461	
Decision Date: 08/08/02    Archive Date: 08/21/02	

DOCKET NO.  95-10 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active duty for training from May 27, 1975, 
to December 6, 1975, and from October 31, 1990, to June 21, 
1991.  He served on active duty from July 28, 1991, to 
January 22, 1992, including service in the Southwest Asia 
Theater of Operations from August 6, 1991, to November 25, 
1991.

This case was previously before the Board of Veterans' 
Appeals (Board) in May 1999 at which time it was remanded for 
further development.  The requested actions have taken place 
to the extent feasible and the case has been returned to the 
Board for appellate review.

A review of the evidence of record discloses that by rating 
decision dated in August 1998, the disability evaluation for 
the veteran's service-connected residuals of a fracture of 
the left ankle was increased from 10 percent to 20 percent 
disabling, effective June 27, 1998.  The informal hearing 
presentation by the veteran's accredited representative dated 
December 14, 1998, was accepted as a notice of disagreement 
with the assignment of the 20 percent rating.  The veteran 
was issued a statement of the case on this issue in March 
2002.  He was informed by communication dated that month that 
he had 60 days from the date of the statement of the case to 
perfect his appeal.  The record shows a timely appeal has not 
been  perfected.  

The Board notes that a review of the record also reveals 
that, by rating decision dated in March 2002, service 
connection for a bilateral knee disability secondary to the 
service-connected left ankle fracture residuals was denied, 
as was entitlement to service connection for reflux 
sympathetic dystrophy.  The veteran was informed of the 
determination by communication dated March 15, 2002.  A 
notice of disagreement is not of record.


FINDING OF FACT

The veteran is shown as likely as not to have PTSD due to 
events experienced in service.


CONCLUSION OF LAW

The veteran has PTSD due to his experiences on active duty in 
the Persian Gulf.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The medical evidence of record includes a report of VA 
hospitalization of the veteran in July 1988 for an increase 
in irritability and difficulty sleeping.  This stemmed from 
what the veteran believed to be his inability to manage pain 
in his legs due to arthritis.  Reportedly, he had had a 10-
year dependence on drugs and painkillers and a 5-year 
dependence on alcohol before starting treatment a year and a 
half previously.  He had since remained off drugs and 
alcohol.  He reported having received treatment one year 
previously for depression and suicidal ideation.  The 
admission diagnosis was adjustment disorder with mixed 
emotional features.  The discharge diagnosis was deferred.

In May 1992, the veteran was accorded psychological testing 
and evaluation.  He reported multiple injuries to his left 
ankle.  He also complained of back pain.  It was indicated 
that, since his injuries and involvement in Southwest Asia, 
he described a "variety" of emotional symptoms, including 
irritability, loss of temper, restless sleep, uncertainty 
regarding his future, and excessive smoking.  Psychological 
testing reflected a tense and worrisome individual.  The Axis 
I impression was adjustment disorder with mixed disturbances 
of emotion and conduct.  Notation was also made of marital 
problems.  Additionally, alcohol abuse was noted by history.  
The Axis II diagnosis was passive-aggressive and histrionic 
personality features.  This was noted as not being sufficient 
to warrant the diagnosis of a personality disorder.

Additional medical evidence includes a discharge summary 
reflecting VA hospitalization of the veteran from June to 
July 1992.  The veteran reported that he had been insomniac, 
and felt angry, and had had suicidal ideation for several 
weeks.  He reported that he had injured his left ankle while 
in Saudi Arabia.  He denied symptoms of flashbacks secondary 
to the trauma.  He did report flashbacks and nightmares of an 
incident where he claimed he was attacked by friendly troops.  
He avoided talking about the event to prevent distress.  He 
described being hypervigilant.  He was referred to the PTSD 
program.  The final Axis I diagnoses were: Adjustment 
disorder with depressed mood; PTSD; alcohol dependence, in 
remission; sedative dependence, in remission; marital 
difficulties.  The Axis II diagnosis was dependent 
personality traits.  

A medical evaluation board met in August 1992 and gave 
diagnoses which included an adjustment disorder and PTSD.  
The Board referred the veteran to the physical evaluation 
board for determination of fitness for duty.  It was the 
physical evaluation board's determination that the veteran's 
current medical condition interfered with his ability to 
perform any type of significant military duty.

Additional medical evidence includes the report of a mental 
status examination by a clinical psychologist in September 
1992.  It was reported that, prior to being activated for 
involvement in Desert Storm, the veteran worked as a 
warehouseman.  His assignment in the military was reportedly 
as a medic.  The Axis I diagnoses were PTSD and alcohol 
abuse, in remission.

The veteran was accorded a PTSD examination by a VA 
psychiatrist in October 1992.  The veteran was described as 
exceedingly vague and difficult to redirect during 
examination.  The examiner stated the problems that brought 
the veteran to the VA medical center earlier in the year 
seemed to be acute in nature and to be related to multiple 
stressors, including readjustment to civilian life, the 
physical injuries sustained in service, and difficulties 
within the veteran's marriage.  The examiner stated he did 
not find evidence of PTSD.  The Axis I diagnoses were:  Mild 
dysthymia, with history of an adjustment disorder, with mixed 
emotional features and conduct disturbance; and history of 
polysubstance abuse and alcohol dependence, in remission.  
The Axis II diagnosis was a mixed personality disorder, with 
passive-aggressive, histrionic, and narcissistic traits.

At a hearing before a hearing officer at the Indianapolis RO 
in December 1993, the veteran testified that while serving in 
Southwest Asia he worked as a medic at a battalion aid 
station.  He claimed he had some friends at the aid station 
who died and he stated he suffered mental anguish and 
survivor guilt.  He could not remember the names of the 
individuals.  Mention was also made of his witnessing an 
accident involving a Humvee.

At the time of psychiatric examination accorded the veteran 
by VA in September 1995, he reported his main disturbing 
event was cleaning up bodies following an air strike when he 
was serving in the Persian Gulf Theater of Operations.  He 
also reported having had depression which began in 1992.  The 
Axis I diagnoses were PTSD and major depression.  It was 
noted he met the criteria for a diagnosis of PTSD with such 
symptoms as exaggerated startle response, and intrusive 
thoughts and dreams.

Also of record is a March 2000 communication from the 
director of the U.S. Armed Services Center for Research of 
Unit Records (Center).  It was reported the veteran appeared 
on the personnel data base portion of the Persian Gulf 
registry.  The Center was able to verify that the 539th 
General Supply Company which the veteran stated was his unit 
of assignment was deployed to support Operation Desert Storm.  
It was noted the veteran himself arrived in the Southwest 
Asia Theater of Operations in September 1991.  The records 
reviewed by the Center reflected a vehicle accident with one 
death and one injury occurred in September 1991.  However, 
the Center was not able to provide more specific information 
regarding the incident.

The veteran was accorded a psychiatric examination by a board 
of two psychiatrists in July 2000.  The veteran was examined 
separately by the psychiatrists, but they stated they agreed 
on the diagnosis and recommendations.  The veteran recalled 
his most horrific experience in the Persian Gulf was watching 
two individuals with whom he had just played basketball wreck 
a Humvee.  He stated he tried to help them.  He also stated 
he was in fear for his own life and the life of others while 
serving in the Persian Gulf.  He claimed that he frequently 
had flashbacks and even was stressed to a physiological level 
when thinking of his memories.  On examination his thought 
content was described as significant for signs and symptoms 
of PTSD.  He became tearful when discussing events that 
reportedly happened in the Persian Gulf.

The Axis I diagnoses were:  PTSD, early onset and moderate; 
alcohol dependence, in full remission.

The psychiatrists agreed that the veteran had moderate PTSD.

Associated with the claims file are copies of service 
personnel records, including an October 1991 letter of 
commendation to the veteran for his dedication and concern 
for soldiers for whom he cared and referred to a medical 
detachment troop medical clinic.  It was noted that the 
veteran provided optimal health care in the field when a 
clinic facility was not easily accessible.

Analysis

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, enacted 
November 9, 2000, eliminated the well-grounded claim 
requirement and modified VA's duties to notify and assist a 
claimant.  See generally, VCAA; See also, Holliday v. 
Principi, 14 Vet. App. 280, 284-86 (2001) (holding all 
sections of VCAA retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) has held that its holding in Holliday "was not 
intended to stand for the proposition that the VCAA requires 
remand of all pending claims and that this Court may not 
decide that the VCAA could not affect a pending matter."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  In 
subsequent decisions, the Court has held that the VCAA is not 
applicable in all cases.  The Court held that the VCAA was 
inapplicable to a matter of pure statutory interpretation.  
See Smith v. Gober, 14 Vet. App. 227, 231 (2000).  The Court 
has also concluded that the VCAA was not applicable when the 
appellant was fully notified and aware of the type of 
evidence required to substantiate his claims and that no 
additional assistance would aid in further developing the 
claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; See also VCAA Section 3, 114 Stat. 
2097, 38 U.S.C.A. § 5103(A)(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.")

In view of the allowance of the veteran's claim, further 
assistance is unnecessary to substantiate the claim.

Service connection may be established for disability 
resulting from personal injury or disease suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(2001).  The regulations also provide that 
service connection may be granted for a disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition; a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2001).  See Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  A "clear" diagnosis 
of PTSD is no longer a requirement.  See 64 Fed. Reg. 32,807-
32, 808 (1999).

The regulations used to evaluate mental disorder 
disabilities, to include PTSD, were amended in November 1996.  
See Fed. Reg. 52,695-52, 702 (1996).  The regulations 
required the use of the 4th edition of the DSM (DSM-IV) in 
evaluating mental disorders.  In particular, DSM-IV no longer 
required that a stressor be an event that is outside the 
range of human experience and markedly distressing to almost 
anyone.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in combat with the enemy.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
a claimed inservice stressor.  38 C.F.R. § 3.304(d); See also 
38 U.S.C.A. § 1154(b) (West 1991).  If VA determines that the 
veteran did not engage in combat with the enemy, lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, there must be 
credible supporting evidence.  The credible supporting 
evidence is not limited to service department records, but 
can be from any source.  See YR v. West, 11 Vet. App. 393, 
397 (1998); See also Monroe v. Brown, 9 Vet. App. 389, 395 
(1996).

The veteran's claim in this case was filed in 1992.  The 
regulations regarding PTSD were revised effective March 7, 
1997.  To the extent either version of the regulation is more 
favorable to the claim on any question than is the other, 
that version will be applied.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312 (1991) (where the law changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been completed, 
then, unless Congress has provided otherwise, the version 
most favorable to the appellant will apply); Cohen v Brown, 
10 Vet. App. 128, 139(1997).  Under the former version of the 
regulation, in effect prior to March 7, 1997, service 
connection for PTSD requires medical evidence establishing a 
clear diagnosis of the condition, credible supporting 
evidence that the claimed inservice stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (1996).

Under the current revised version of 38 C.F.R. § 3.304(f), 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.

The record in this case reveals the veteran has been 
diagnosed with PTSD based on events reported in service on a 
number of different occasions.  The record reveals that the 
diagnosis of PTSD has been based on the assumption that the 
veteran was exposed to events outside the range of human 
experience and events which would be markedly distressing to 
almost anyone during his service time in the Persian Gulf.  
The veteran has been inconsistent in describing his 
stressors, but one incident he has continually described is 
the accident involving the Humvee with two people being 
injured.  The medical experts have diagnosed PTSD based on 
the reported stressful incidents.  38 C.F.R. § 3.304(f); 
38 C.F.R. § 4.125; Zarycki v. Brown, 6 Vet. App. 91, 97 
(1993).

In a March 2000 communication, the Director of the U. S. 
Armed Services Center for Research of Unit Records was able 
to confirm a vehicle accident in the Persian Gulf area 
involving one death and one injury in September 1991, a time 
when the veteran was there.  There is no specific 
documentation as to the veteran's exact involvement in the 
accident, but there is no evidence of record that he was not 
in some way involved.  Nevertheless, the undersigned finds 
that such documentation is not required.  See Suozziv. Brown, 
10 Vet. App. 307, 310-11 (1997) (radio log showing that the 
veteran's company had come under attack was sufficient to 
corroborate the inservice stressor alleged by the veteran, 
despite the fact that the radio log did not identify his 
participation).  His participation in those events may be 
inferred from the involvement of his unit.  See Suozzi, 10 
Vet. App. 310.

More than one medical examiner has been impressed by the 
underlying credibility of the veteran's statements, despite 
his occasional inconsistencies over the years.  The Board 
notes that any reasonable doubt must be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Thus, while there is some conflicting medical evidence 
concerning the diagnosis of PTSD, the majority of the mental 
health professionals who have interviewed the veteran have 
diagnosed PTSD due to his experiences while serving in the 
Persian Gulf Theater of Operations.  The evidence is at least 
in relative equipoise.  Thus, by extending the benefit of the 
doubt to the veteran, the Board finds that service connection 
for PTSD is warranted.  38 U.S.C.A. § 5107(b) (West Supp. 
2002); 38 C.F.R. § 3.102 (2001).


ORDER

Service connection for PTSD is granted.


		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

